NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID DARYL JONES,                              No. 21-55005

                Plaintiff-Appellant,            D.C. No. 2:20-cv-07067-MWF-PLA

 v.
                                                MEMORANDUM*
SANDER BROUWERS,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      David Daryl Jones appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 2000a action alleging discrimination by a car

dealership. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(1) or (b)(6). Colony Cove



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011). We affirm.

      The district court properly dismissed Jones’s action because Jones only

seeks damages, and damages are not available for violations of 42 U.S.C. §2000a

et seq. See 42 U.S.C. § 2000a–3; Newman v. Piggie Park Enters., Inc., 390 U.S.

400, 402 (1968) (“When a plaintiff brings an action under [Title II], he cannot

recover damages.”).

      AFFIRMED.




                                         2                                   21-55005